UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7065



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NAJAC PAUL, a/k/a Joseph Derrick,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-95-145-2, CA-98-372-2)


Submitted:   December 22, 1999            Decided:   January 13, 2000


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Najac Paul, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES OF ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Paul, Nos. CR-95-145-2; CA-98-372-2 (S.D.W. Va.

July 2, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2